DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 5-6 contain a typographical error reciting “a cylindrical cap having an upper portion comprising at a plurality of blades extending around a periphery of the cap”, which can be corrected by an amendment instead reciting “a cylindrical cap having an upper portion comprising [[.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Line 1 contains a typographical error reciting “The impeller of claim 14wherein” which can be corrected by an amendment instead reciting “The impeller of claim 14_wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-15 of U.S. Patent No. 11,382,485 to Roy et al. (hereafter “Roy’485”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,
The claimed features of the base and cap are anticipated by claim 1 of Roy’485.
Regarding claim 2,
The claimed features of the at least one blade of the plurality of blades are anticipated by claim 2 of Roy’485.
Regarding claim 3,
The claimed features of the at least one blade of the plurality of blades are anticipated by claim 3 of Roy’485.
Regarding claim 4,
The claimed features of the plurality of blades are anticipated by claim 4 of Roy’485.
Regarding claim 5,
The claimed features of the at least one fin are anticipated by claim 5 of Roy’485.
Regarding claim 6,
The claimed features of the four blades are anticipated by claim 6 of Roy’485.
Regarding claim 7,
The claimed features of the plurality of blades are anticipated by claim 7 of Roy’485.
Regarding claim 8,
The claimed features of the at least one fin are anticipated by claim 8 of Roy’485.
Regarding claim 9,
The claimed features of the plurality of fins are anticipated by claim 9 of Roy’485.
Regarding claim 10,
The claimed features of the one or more securing elements are anticipated by claim 12 of Roy’485.
Regarding claim 11,
The claimed features of the two securing elements are anticipated by claim 13 of Roy’485.
Regarding claim 12,
The claimed features of the one or more apertures are anticipated by claim 14 of Roy’485.
Regarding claim 13,
The claimed features of the two mounting apertures are anticipated by claim 15 of Roy’485.

Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 10,813,527 to Roy et al. (hereafter “Roy’527”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 14,
The claimed features of the cover, base, and cap are anticipated by claim 1 of Roy’527.
Regarding claim 15,
The claimed features of the cap are anticipated by claim 2 of Roy’527.
Regarding claim 16,
The claimed features of the at least one blade are anticipated by claim 3 of Roy’527.
Regarding claim 17,
The claimed features of the at least one blade are anticipated by claim 5 of Roy’527.
Regarding claim 18,
The claimed features of the at least one blade are anticipated by claim 6 of Roy’527.
Regarding claim 19,
The claimed features of the at least one blade are anticipated by claim 7 of Roy’527.

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pat. 6,471,467 to Pagalday
US Pat. 6,454,872 to Miller et al.
US Pat. 6,418,943 to Miller et al.
US Pat. 7,472,714 to Elick et al.
US Pat. 8,366,384 to Sodergard 
US Pat. 8,382,914 to Jerg
US Pat. 6,182,674 to Jozwiak et al.
US Pat. 4,228,962 to Dingler et al.
US Pat. 4,201,345 to Ziegler 
US Pat. 4,168,715 to Spiegel et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711